     Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 1 of 30




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA

BRIDGET HATTY

               Plaintiff,

       v.                                             CIVIL NO. 2:21-CV-609
CHILDREN’S INTERNATIONAL, L.L.C.

               Defendant.


                                          COMPLAINT

       Plaintiff Bridget Hatty asserts her causes of action against defendant Children’s

International, L.L.C. as follows:

                                         THE PARTIES

1.     Plaintiff is Bridget Hatty, a person of age and majority, a Louisiana citizen, and a resident

of Slidell in St. Tammany Parish.

2.     Defendant is Children’s International, L.L.C. (“CI”), a domestic limited liability company

organized, headquartered, registered, and actively doing business in Louisiana, with its

headquarters located in Slidell, Louisiana.

3.     Upon information and belief, CI has two managing members, Heidi B. Hernandez and

Eduardo J. Hernandez, both of whom upon information and belief are Louisiana citizens.

                                 JURISDICTION AND VENUE

4.     The Court has subject-matter jurisdiction over this matter pursuant to 28 U.S.C. § 1331

(federal question); 42 U.S.C. § 2000e-2 et seq. (Title VII); 42 U.S.C. § 2000e-3 et seq. (Title VII’s

anti-retaliation provision); 29 U.S.C. § 206(d) (Equal Pay Act (“EPA”)); 29 U.S.C. § 2601 et seq.

(Family and Medical Leave Act (“FMLA”)), and 29 U.S.C. § 201 et seq. (Fair Labor Standards

Act (“FLSA”)), as more particularly set-out herein.

                                                 1
      Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 2 of 30




5.        The Court has supplemental, subject-matter jurisdiction over Ms. Hatty’s Louisiana state

law claims pursuant to 28 U.S.C. § 1367(a) because the state-law claims are so related to her

federal law claims that they form part of the same case or controversy as more particularly set-out

herein.

6.        The Court has personal jurisdiction over CI because it is a domestic limited liability

company organized in Louisiana, headquartered in St. Tammany Parish, and registered and

actively doing business in Louisiana, and, through its registered agents for service of process, is

present within Louisiana at the time this suit commenced.

7.        Venue for Ms. Hatty’s Title VII claims are proper in this Court pursuant to 42 U.S.C. §

2000e-5(f)(3) because the alleged discriminatory employment practices occurred within this forum

(specifically St. Tammany Parish), and Ms. Hatty would have continued to have been employed

in this forum but for the discriminatory employment actions at issue in this case.

8.        Venue for Ms. Hatty’s EPA, FMLA, FLSA, and supplemental, state-law claims are proper

in this Court pursuant to 28 U.S.C. § 1391(b)(1) because CI is a limited liability company subject

to personal jurisdiction within Louisiana at the time this lawsuit commenced and, under Section

1391(c)(2), has sufficient contact with this judicial district to impose personal jurisdiction if this

district were a separate state.

9.        Alternatively, venue for Ms. Hatty’s EPA, FMLA, FLSA, and supplemental, state-law

claims are proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because CI employed Ms. Hatty

within this judicial district (specifically, St. Tammany Parish), CI executed its discrimination

against and actually terminated Ms. Hatty’s employment from within this judicial district (same),

and, accordingly, a substantial part of the events or omissions giving rise to the claims asserted in

this lawsuit occurred in this judicial district (same).



                                                   2
      Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 3 of 30




                 PROCEDURAL AND STATUTORY REQUIREMENTS

10.    At all relevant times in this case, CI employed more than 100 full-time employees.

11.    On or about April 17, 2018, CI hired Ms. Hatty as a full-time, hourly employee in the

position of Marketing Associate.

12.    On or about June 3, 2020, CI terminated Ms. Hatty’s employment.

13.    The decision makers who actually terminated Ms. Hatty’s employment were Brittany Frost

and Dr. Eduardo Hernandez.

14.    Upon information and belief, CI terminated Ms. Hatty’s employment because of her sex

(woman) and in retaliation for lodging protected complaints with management regarding unlawful

sex-based discrimination and pay disparity (Title VII, LEDL, and the EPA).

15.    Additionally, or alternatively, upon information and belief, CI unlawfully and intentionally

discriminated against Ms. Hatty because of her sex (woman) by creating a sex and sexual-based

hostile work environment (Title VII and LEDL), replacing her with a man (Title VII and LEDL),

and by paying her significantly less wages than her male predecessors and her current, male

comparator (EPA).

16.    Additionally, or alternatively, upon information and belief, CI unlawfully and intentionally

interfered with Ms. Hatty’s rights under the FMLA by refusing to reinstate her to her former

position or a substantially equivalent position after Ms. Hatty returned from FMLA leave (FMLA).

17.    Additionally, or alternatively, upon information and belief, CI unlawfully and intentionally

failed to pay Ms. Hatty overtime wages she was due for working more than 40 hours during any

given workweek (FLSA).

18.    On or about January 2, 2021, within 300 days of her termination and last adverse

employment action, Ms. Hatty timely filed an EEOC Charge of Discrimination with the EEOC



                                                3
      Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 4 of 30




New Orleans Field Office (which, because of work-sharing agreement with the Louisiana

Commission on Human Rights, was automatically accepted for filing with the LCHR, terminated,

and referred to the EEOC for processing) alleging that CI unlawfully discriminated against and

terminated Ms. Hatty in violation of Title VII, the FLSA, the EPA, and the FMLA and stating

additional facts describing the nature of and giving rise to CI’s retaliation against Ms. Hatty for

making these protected complaints (EEOC Charge No. 461-2021-00620).

19.    On February 10, 2021, the EEOC issued Ms. Hatty a Notice of Right to Sue in this matter.

20.    Ms. Hatty timely filed this complaint within 90 days of receiving the EEOC’s Notice of

Right to Sue letter.

                                             FACTS

A.     The Plaintiff – Bridget Hatty

21.    Bridget Hatty is a 37-year-old single mother who lives with and cares for her daughter in

Slidell, Louisiana.

22.    On April 17, 2018, CI hired Ms. Hatty as an hourly employee in the position of Marketing

Associate earning approximately $13.50 per hour.

23.    Around August 2019, CI promoted Ms. Hatty to the position of Director of Marketing and

Public Relations earning approximately $17.10 per hour.

24.    CI terminated Ms. Hatty’s employment on or about June 3, 2020.

B.     The Defendant – Children’s International, L.L.C.

25.    CI is a limited liability company organized in Louisiana and headquartered in Slidell.

26.    CI is in the business of owning, operating, and managing over twenty (20) medical clinics

throughout Louisiana and Mississippi.

27.    CI maintains an administrative office and headquarters in Slidell, Louisiana, and this office



                                                4
        Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 5 of 30




is where Ms. Hatty was continuously employed and assigned since April 2018.

28.       Upon information and belief, CI has two managing members, Heidi B. Hernandez and

Eduardo J. Hernandez.

29.       At all times relevant to this lawsuit, including at the time of Ms. Hatty’s termination, Ms.

Hatty’s immediate supervisor was Brittany Frost, CI’s Chief Business Officer and Human

Resources Manager.

30.       At all times relevant to this lawsuit, including at the time of Ms. Hatty’s termination, Ms.

Hatty’s second level supervisor and final decision-maker was Dr. Eduardo Hernandez, the

Managing Member of CI.

31.       Both Ms. Frost and Dr. Hernandez possessed the authority to discipline Ms. Hatty and

terminate her employment.

32.       Upon information and belief, Ms. Frost and Dr. Hernandez did, in fact, terminate Ms.

Hatty’s employment on June 3, 2020.

C.        CI and Brittany Frost Subjected Ms. Hatty to a Sexual Harassing and Sex-Based
          Hostile Work Environment

33.       During Ms. Hatty’s employment, beginning around September or October 2019 and

continuing through around February 2020, she was routinely, sexually harassed by a male

coworker BI.1

34.       BI routinely made romantic advances towards Ms. Hatty during this time period,

inappropriately flirted with her, and used suggestive language with her during professional work

hours, despite Ms. Hatty’s consistent statements that the advances and flirtation were inappropriate

and unwelcome.



1
    Plaintiff refers to her harasser in this publicly filed document using only his initials. Plaintiff will
    supplement with the full name of each person identified by initials during discovery.

                                                      5
      Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 6 of 30




35.    Ms. Hatty complained about BI’s behavior during this time period to MP, the Chief

Operating Officer of CI, and Brittany Frost, CI’s human resources manager.

36.    MP, although sympathetic, refused to take action on Ms. Hatty’s complaint, stating that CI

management would not take action against BI because he was related to the Hernandez family,

and because MP opined that harassment claims “do not play out well for women.” Upon

information and belief, Ms. Frost did not intervene in any meaningful way to stop BI’s misconduct.

37.    Eventually, BI began retaliating against Ms. Hatty for refusing his advances.

38.    To the best of Ms. Hatty’s recollection, starting around October 2019, BI began to demand

management reassign Ms. Hatty’s job responsibilities to him.

39.    Upon information and belief, the reason BI made these demands was in retaliation against

Ms. Hatty for rebuffing his advances, and for the ultimate purpose of minimizing Ms. Hatty’s

employment and responsibilities at CI.

40.    Ms. Hatty complained to Ms. Frost on multiple occasions regarding BI’s attempts to

minimize and reassign Ms. Hatty’s job responsibilities, but Ms. Frost did nothing to stop the

behavior.

41.    Upon information and belief, despite the fact that BI’s misbehavior was well known

throughout CI management, no one in CI’s management took any corrective action against BI to

protect Ms. Hatty or end the hostile work environment BI created, and BI was never disciplined,

warned, or admonished in any capacity.

42.    Separate and apart, Ms. Frost routinely criticized Ms. Hatty’s work without cause, failed

to recognize Ms. Hatty’s excellent work product, reassigned Ms. Hatty’s responsibilities to men

without cause, and treated Ms. Hatty poorly to the extent that she had no reasonable likelihood of

success in her position of Director of Marketing and Public Relations.



                                                6
      Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 7 of 30




43.    Ms. Frost did not, however, criticize the similar work of ZA (a male comparator who

formerly held the same positions as Ms. Hatty) or BI, refuse to recognize their work, reassign their

responsibilities to others, or treat them poorly under similar or identical circumstances.

44.    Upon information and belief, Ms. Frost created and fostered this hostile work environment

against Ms. Hatty based on her sex, including Ms. Frost’s refusal to protect Ms. Hatty from the

sexual harassment of BI, because Ms. Frost held animus against Ms. Hatty specifically because

she is a woman.

45.    Stated another way, if Ms. Hatty were a man, Ms. Frost would not have created the hostile

work environment alleged throughout this complaint against her, and would not have condoned

similar mistreatment against her.

D.     CI Paid Ms. Hatty Significantly Less Than Her Male Predecessor and Current, Male
       Comparator

46.    Ms. Hatty learned that her male predecessor and current male comparator were paid

significantly more than her, despite the fact that Ms. Hatty (1) held a job title higher in grade than

her male counterparts (Ms. Hatty was the Director of Marketing and Public Relations, while her

immediate predecessor held the title, during the comparison period, of merely Director of

Marketing), (2) performed the entirety of her predecessor’s marketing job responsibilities during

the comparison period; and (3) was actually given greater responsibilities than her predecessor

during the comparison period relative to additional public relationships work.

47.    Nevertheless, at the time of her termination, Ms. Hatty was earning approximately $17.10

per hour for a yearly equivalent of approximately $33,000.

48.    In contrast, Ms. Hatty’s immediate predecessor, ZA, a man, held the position of Director

of Marketing during the comparison period and, upon information and belief, was paid an actual

salary of approximately $80,000.


                                                  7
      Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 8 of 30




49.    Upon information and belief, Ms. Hatty’s harasser and current comparator in this case, BI,

also earns significantly more than Ms. Hatty even though he replaced Ms. Hatty after her

termination.

50.    Upon information and belief, CI purposefully paid Ms. Hatty significantly less than her

male comparators for similar work and in identical or functionally identical job positions because

CI decision-makers held animus against Ms. Hatty because she is a woman.

51.    Stated another way, if Ms. Hatty were a man, CI would have paid her approximately similar

wages or salary compared to her male comparators for the same work and in identical or

functionally identical positions.

E.     Ms. Hatty was an Hourly Worker but Never Received Overtime Pay

52.    During the entirety of her employment, CI paid Ms. Hatty by the hour, not on a salary basis.

53.    CI periodically gave Ms. Hatty raises in terms of hourly rate, such as raises of $1/hour.

54.    At the time of her termination, CI paid Ms. Hatty approximately $17.10 per hour.

55.    During Ms. Hatty’s employment, she was required to clock in and clock out every day to

allow CI to track her hours of work.

56.    Upon information and belief, Ms. Hatty averaged forty-five (45) hours of work every week

that she was employed with CI, for an average of five (5) overtime work hours every week, totaling

approximately 555 hours of total overtime during Ms. Hatty’s employment with CI.

57.    CI never paid Ms. Hatty overtime wages for the weeks in which she worked an excess of

40 hours.

58.    Moreover, in her jobs of Marketing Associate and Director of Marketing and Public

Relations, while Ms. Hatty exercised significant skill attendant to her professional marketing and

public relations duties, Ms. Hatty was not authorized to, and did not, create management policies



                                                8
      Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 9 of 30




at CI, affect CI’s business operations to a substantial degree, commit CI to financial obligations

without prior approval from management, deviate from existing CI policies without prior approval

from management, and so on and so forth.

59.    Stated another way, in both her jobs of Marketing Associate and Director of Marketing and

Public Relations, Ms. Hatty performed very skilled work, but CI decision-makers did not consider

Ms. Hatty, either organizationally or practically, as a member of management or a person

authorized to use discretion on matters of significant importance or concern to the business.

60.    Upon information and belief, CI knew that Ms. Hatty was entitled to overtime wages as an

hourly employee, but intentionally refused to pay her those wages.

61.    Additionally, CI required Ms. Hatty to clock in and out of work using an online, cloud-

based payroll and time keeping service called “Paylocity.”

62.    When CI terminated Ms. Hatty’s employment, CI management restricted Ms. Hatty from

accessing her hourly timecard records from Paylocity.

63.    After Ms. Hatty’s termination, Ms. Hatty requested that Ms. Frost grant her access to her

hourly timecards via the Paylocity service.

64.    Eventually Ms. Frost granted the access.

65.    When Ms. Hatty accessed her timecard records, she discovered that all her timecard entries

reflected that she worked exactly 40 hours per week, every week, since her employment began.

66.    To best of Ms. Hatty’s recollection, there were few, if any, weekly pay periods in which

Ms. Hatty entered exactly 40 hours of work per week.

67.    Accordingly, upon information and belief, based upon the totality of circumstances as Ms.

Hatty appreciates them at present, CI management purposefully spoliated Ms. Hatty’s timecard

records after her termination for the purpose of covering up that Ms. Hatty usually worked more



                                                  9
      Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 10 of 30




than 40 hours per week.

68.     Alternatively, upon information and belief, based upon the totality of circumstances as Ms.

Hatty appreciates them at present, CI management, either before or after her termination,

consistently altered Ms. Hatty’s timecard records during her employment for the purpose of

covering up that Ms. Hatty usually worked more than 40 hours per week.

69.     Finally, upon information and belief, CI purposefully refused to pay Ms. Hatty the overtime

wages she was due because CI decision-makers held animus against Ms. Hatty because she is a

woman.

70.     Stated another way, if Ms. Hatty were a man, CI would have paid her the overtime wages

she was due.

F.      Ms. Hatty Contracts COVID-19 and CI Constructively Demotes Her After Returning
        from Medical Leave

71.     In March 2020, Ms. Hatty apparently contracted COVID-19 and developed pneumonia and

a partial collapse of her right lung.

72.     At the same time, Ms. Hatty’s daughter also apparently contracted COVID-19.

73.     Ms. Hatty alerted CI to her and her daughter’s serious health conditions, and ultimately

requested two weeks of medical leave to recover and care for her daughter.

74.     Dr. Hernandez concurred and granted Ms. Hatty two weeks of medical leave.

75.     After Ms. Hatty’s two weeks of leave expired, CI management granted Ms. Hatty

permission to work from home for an additional week.

76.     On or about April 20, Ms. Hatty returned to work full time at CI’s Slidell headquarters.

77.     However, during Ms. Hatty’s approved medical leave, CI management (upon information

and belief Brittany Frost) reassigned Ms. Hatty’s job responsibilities to BI.

78.     When Ms. Hatty returned to work, Ms. Frost refused to reassign virtually any of Ms.


                                                10
      Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 11 of 30




Hatty’s former responsibilities back to her, and for all practical purposes replaced Ms. Hatty with

BI in the Director of Marketing and Public Relations position.

79.      Instead, Ms. Frost demanded that Ms. Hatty perform manual labor and cleaning jobs when

she returned to work, including cleaning the office, running errands, and getting lunch for Ms.

Frost.

80.      Prior to taking approved medical leave, Ms. Hatty had never been required to perform those

sorts of manual labor, cleaning, and personal tasks as either a Marketing Associate or Director of

Marketing and Public Relations.

81.      Accordingly, based upon the totality of the circumstances, CI management and Ms. Frost

constructively demoted Ms. Hatty to an unspecific position during her approved medical leave and

upon her return to work.

82.      Ms. Hatty asked to be returned to her to her previous job responsibilities, but Ms. Frost

mostly refused to do so.

83.      CI never reinstated Ms. Hatty to her former position, or to any other substantially

equivalent position, before her termination on June 3, 2020.

84.      Finally, upon information and belief, CI purposefully refused to reinstate Ms. Hatty to her

prior position or a substantially equivalent position after she returned from medical leave because

CI decision-makers held animus against Ms. Hatty because she is a woman.

85.      Stated another way, if Ms. Hatty were a man, CI would have reinstated her to her prior job

position after she returned from medical leave.

G.       Ms. Hatty Requests a Formal Meeting with Ms. Frost to Make Protected Complaints

86.      In the wake of these and other issues of mistreatment at CI, Ms. Hatty requested a formal

in person meeting with Ms. Frost to formally complain about the ongoing sex-based



                                                  11
      Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 12 of 30




discrimination, sex-based pay disparity, harassment, hostile work environment, and constructive

demotion after returning from approved medical leave.

87.     Ms. Frost agreed to meet with Ms. Hatty on the morning of June 3, 2020.

88.     Out of an abundance of caution, and to protect herself from what Ms. Hatty perceived as

continually hostile management, Ms. Hatty recorded her entire in-person meeting with Ms. Frost

in Ms. Frost’s office at CI’s Slidell headquarters.

89.     Ms. Hatty met with Ms. Frost in the early morning of work on June 3, 2020.

90.     During that meeting, Ms. Hatty formally complained to Ms. Frost that (1) CI management

treated others (in context, men) preferably to Ms. Hatty; (2) CI management replaced Ms. Hatty

in her position with BI (a man); (3) and CI management paid BI and ZA (both men) more than Ms.

Hatty for the same job.

91.     Ms. Frost became hostile during the meeting, told Ms. Hatty that she would discuss the

complaints with Dr. Hernandez, and then dismissed Ms. Hatty from the meeting.

H.      Ms. Frost Terminates Ms. Hatty’s Employment Four Hours Later in Retaliation
        Against Her Because Ms. Hatty Made Protected Complaints

92.     Ms. Frost summoned Ms. Hatty back to her office for another meeting four hours later.

93.     Ms. Hatty again recorded this in-person meeting with Ms. Frost.

94.     Ms. Frost told Ms. Hatty that she spoke with Dr. Hernandez, and that CI terminated Ms.

Hatty’s employment effective immediately.

95.     Ms. Frost impliedly admitted that CI terminated Ms. Hatty’s employment based on Ms.

Hatty’s complaints four hours earlier, specifically that “I think it would be best for you to go, for

us to let you go,” and “we just see things so differently, I don’t see how I would fix something that

I don’t think is there.”

96.     In response, Ms. Hatty accused management of terminating her “because I said I have a


                                                 12
       Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 13 of 30




problem with the way I’m getting treated.”

97.     Ms. Frost denied the allegation but offered no other explanation whatsoever—non-

pretextual or otherwise—justifying management’s immediate termination decision other than Ms.

Hatty’s protected complaints four hours earlier.

98.     Ms. Frost further admitted that Ms. Hatty was not terminated for poor performance, telling

Ms. Hatty that Ms. Frost believed she “did good at her job.”

99.     Thereafter, Ms. Frost ordered Ms. Hatty to pack her belongings and leave CI’s property.

100.    Additionally or alternatively to Ms. Frost’s retaliatory animus, upon information and belief,

CI terminated Ms. Hatty’s employment because CI decision-makers held animus against Ms. Hatty

because she is a woman.

101.    Stated another way, if Ms. Hatty were a man, CI would not have terminated her

employment.

I.      The Aftermath

102.    Because of CI’s unlawful pay-disparity decisions, Ms. Hatty has suffered lost differential

wages between the actual wages she was paid during her employment with CI compared to the

wages or salary CI should have paid Ms. Hatty based on the wages and salary CI paid Ms. Hatty’s

male comparators.

103.    Because of CI’s unlawful termination decision, Ms. Hatty has suffered lost wages and

benefits including medical insurance and will likely continue to accrue lost wages into the future.

104.    Because of CI’s unlawful termination decision and the prior hostile work environment and

harassment CI permitted to continue, Ms. Hatty has suffered emotional distress, mental anguish,

fear, and loss of enjoyment of life specifically related (but not limited) to Ms. Hatty’s loss of

employment and income during a global pandemic while caring for herself and her daughter.



                                                   13
       Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 14 of 30




                                      CAUSES OF ACTION

A.      Unlawful Disparate Treatment Discrimination and Hostile Work Environment
        Based on Sex under Title VII against CI

105.    Ms. Hatty states a cause of action for unlawful disparate-treatment discrimination and

hostile work environment based on her sex (woman) against CI under Title VII.

106.    Pursuant to Title VII of the Civil Rights Act of 1964 (as amended), an employer may not

discriminate against any “individual with respect to . . . terms, conditions, or privileges of

employment, because of such individual’s race, color . . . sex, or national origin[.]” 42 U.S.C.

§2000e-2(a)(1). An employer illegally demotes, terminates, or constructively discharges an

employee based on his protected status when the status is at least one of the factors motivating the

adverse action. Richardson v. Monitronics Int’l, Inc., 434 F.3d 327, 333 (5th Cir. 2005). In a Title

VII action, an employer is vicariously liable for its decision-maker’s discriminatory acts when the

decision-maker serves as the employer’s agent, or when the employer knew or should have known

of the decision-maker’s discriminatory conduct and took no remedial action. See e.g., Flanagan

v. Aaron E. Henry Cmty. Health Servs. Ctr., 876 F.2d 1231, 1235 (5th Cir. 1989).

107.    Title VII also prohibits the creation of a sex-based, hostile work environment. Meritor

Sav. Bank, FSB v. Vinson, 477 U.S. 57, 66 (1986) (so holding). A work environment becomes

“hostile” as a matter of law when discrimination “destroys a protected classmember’s opportunity

to succeed in the work place[,]” Shepherd v. Comptroller of Pub. Accounts, 168 F.3d 871, 874 (5th

Cir. 1999), or when the harassment “detract[s] from employees’ job performance, discourage[s]

employees from remaining on the job, or keep[s] them from advancing in their careers. Harris v.

Forklift Sys., Inc., 510 U.S. 17, 22 (1993).

108.    Relatedly, Title VII prohibits status-based harassment that is “severe or pervasive [enough]

to alter the conditions of the victim’s employment and create an abusive working environment.”


                                                14
       Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 15 of 30




Stewart v. Miss. Transp. Commission, 586 F.3d 321, 328 (5th Cir. 2009). A plaintiff states a prima

facie case for status-based hostile work environment by showing “(1) that the employee belongs

to a protected class; (2) that the employee was subject to unwelcome harassment; (3) that

harassment was based on [that status]; (4) that the harassment affected a term, condition, or

privilege of her employment, and (5) that the employer knew or should have known of the

harassment and failed to take prompt remedial action.” Lopez v. Kempthorne, 684 F.Supp.2d 827,

858–59 (S.D. Tex. 2010).

109.    In this case, as alleged throughout this complaint, Ms. Hatty alleges that CI and its decision-

makers took the following adverse and tangible employment actions and other acts, all of which

cumulatively crated a continuing, adverse, and tangible hostile work environment against Ms.

Hatty, because she is a woman:

        a.     Paid Ms. Hatty significantly less compared to her male comparators for identical

               work in identical or functionally identical job positions;

        b.     Refused to pay Ms. Hatty the overtime hours she was due for the work she

               performed;

        c.     Refused to protect Ms. Hatty from BI’s sexual harassment after Ms. Hatty

               complained to management;

        d.     Criticized Ms. Hatty’s work without cause, refused to credit Ms. Hatty for her

               excellent work, and treated Ms. Hatty poorly compared to her male comparators

               under similar circumstances to such a degree that Ms. Hatty’s ability to succeed in

               her position of Director of Marketing and Public Relations was destroyed;

        e.     Replaced Ms. Hatty with a man while she was on permitted medical leave and then

               refused to reinstate her to her former position or a substantially equivalent position



                                                  15
       Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 16 of 30




               when she returned;

        f.     Retaliated against Ms. Hatty when she blew the whistle to management regarding

               what Ms. Hatty perceived as potential violations of state and federal law related to

               CI’s expansion of its rural medicine business; and,

        g.     Terminated Ms. Hatty’s employment after she made protected complaints to

               Brittany Frost on June 3, 2020.

110.    Further, as alleged throughout this complaint, a primary discriminator and retaliator was

Ms. Frost, who herself was CI’s human resources manager, and who upon information and belief

knew that both her and CI’s employment actions were unlawful under both federal and state law,

but who persisted in her unlawful course of conduct anyway, such that plaintiff asserts CI owes

Ms. Hatty punitive damages up to the Title VII statutory cap.

111.    Accordingly, CI is liable, both directly and vicariously through its owners, managers, and

employees, for all actual and statutory damages suffered by Ms. Hatty resulting from the adverse

employment actions, wrongful termination, and hostile work environment she suffered, including,

but not limited to, back pay, front pay or reinstatement, compensatory damages, non-compensatory

damages, mental anguish, emotional distress, loss of enjoyment of life, out-of-pocket expenses,

legal costs, pre-judgment and post-judgment interest, punitive damages up to the Title VII statutory

cap, Ms. Hatty’s reasonable attorney’s fees and actual costs incurred in this action, and all other

appropriate, legal and equitable relief.

B.      Unlawful Disparate Treatment Discrimination and Hostile Work Environment
        Based on Sex under the LEDL against CI

112.    Ms. Hatty states a cause of action for unlawful disparate-treatment discrimination and

hostile work environment based on her sex (woman) against CI under the Louisiana Employment

Discrimination Law (“LEDL”).


                                                 16
       Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 17 of 30




113.    Under the LEDL, no employer may discriminate against an employee based on her sex.

La. Rev. Stat. Ann. § 23:332 et seq. Louisiana’s employment anti-discrimination statute is

modeled after Title VII, and therefore analysis under the two statutes is functionally identical. See

e.g., Alderman v. Great Atl. & Pac. Tea Co., Inc., 332 F.Supp.2d 932, 936 (E.D. La. 2004) (noting

“[b]ecause of its doctrinal similarity to Title VII, and the related social goals of both statutes,

Louisiana courts routinely look to Title VII to interpret the LEDL”).

114.    Accordingly, for all the reasons stated throughout this complaint, and specifically

incorporating the analysis of plaintiff’s claims of unlawful disparate treatment discrimination and

hostile work environment under Title VII against CI, CI’s conduct likewise violates the LEDL,

and CI is liable to Ms. Hatty for all her damages arising from CI’s unlawful discrimination and

hostile work environment, including but not limited to back pay, front pay or reinstatement,

compensatory damages, non-compensatory damages, Ms. Hatty’s reasonable attorney’s fees and

actual costs incurred in this action, and all other appropriate, legal and equitable relief.

C.      Unlawful Disparate Treatment Discrimination Based on Retaliation under Title VII
        against CI

115.    Ms. Hatty states a cause of action for unlawful disparate-treatment discrimination based on

retaliation against CI under Title VII.

116.    Title VII of the Civil Rights Act of 1964 prohibits an employer from discriminating against

an employee because of her sex. 42 U.S.C. §2000e-2(a)(1). Title VII also prohibits an employer

from retaliating against an employee for making a protected complaint of discrimination under

Title VII. 42 U.S.C. §2000e-3(a).

117.    Pursuant to Title VII of the Civil Rights Act of 1964 (as amended), an employer may not

discriminate against an employee “because he has opposed any practice made an unlawful

employment practice under [Title VII], or because he has made a charge, testified, assisted, or


                                                  17
       Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 18 of 30




participated in any manner in an investigation, proceeding, or hearing under [Title VII]. 42 U.S.C.

§2000e-3(a). In a retaliation case, “an adverse employment action is one that ‘a reasonable

employee would have found . . . [to be] materially adverse, which in this context means it might

well have dissuaded a reasonable worker from making or supporting a charge of discrimination.’”

Id. (citing Burlington N. & Santa Fe Ry. Co., 548 U.S. 53 (2006)). “Close timing between an

employee’s protected activity and an adverse action against him may provide the ‘causal

connection’ required to make out a prima facie case of retaliation.” McCoy v. City of Shreveport,

492 F.3d 551, 562 (5th Cir. 2007) (quoting Swanson v. Gen. Servs. Admin., 110 F.3d 1180, 1188

(5th Cir. 1997)). Just as in a Title VII discrimination case, an employer remains vicariously liable

for the acts of its decision-maker when the decision-maker serves as the employer’s agent, or when

the employer knew or should have known of the decision-maker’s discriminatory conduct and took

no remedial action. See e.g., Flanagan v. Aaron E. Henry Cmty. Health Servs. Ctr., 876 F.2d 1231,

1235 (5th Cir. 1989).

118.    In this case, Ms. Hatty made several informal and formal complaints to CI management,

including Ms. Frost and chief operating officer MP, regarding the sexual harassment perpetrated

by BI and sex-based discrimination and hostile work environment perpetrated by Ms. Frost and CI

management. Upon information and belief, CI management refused to intervene to protect Ms.

Hatty or prevent future harassment and discrimination, and in fact actively discouraged Ms. Hatty

from making further complaints or allegations of misconduct.

119.    Further, when Ms. Hatty formally complained to Ms. Frost on June 3, 2020 that

management treated Ms. Hatty treated less favorably than her male comparators, was paid less

than her male colleagues for identical work, and had been replaced in her job by a man, Ms. Frost

and Dr. Hernandez retaliated by immediately terminating Ms. Hatty’s employment, and tacitly



                                                18
       Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 19 of 30




admitted doing so for that reason.

120.      Upon information and belief, CI management terminated Ms. Hatty specifically because

of her protected complaints. Stated another way, had Ms. Hatty not complained, management

would not have terminated her employment.

121.      Additionally, as alleged above, Ms. Frost herself was the chief human resources office of

CI and therefore must have known that management’s termination decision was unlawful under

federal and state law, but she and CI persisted in their course of conduct anyway, and in the full

scope of their employment responsibilities at CI.

122.      Accordingly, CI is liable, both directly and vicariously through their owners, managers,

and employees, for all actual and statutory damages suffered by Ms. Hatty resulting from her

unlawful and retaliatory termination, including, but not limited to, back pay, front pay or

reinstatement, compensatory damages, non-compensatory damages, mental anguish, emotional

distress, loss of enjoyment of life, out-of-pocket expenses, legal costs, pre-judgment and post-

judgment interest, punitive damages up to the Title VII statutory cap, Ms. Hatty’s reasonable

attorney’s fees and actual costs incurred in this action, and all other appropriate, legal and equitable

relief.

D.        Unlawful Disparate Treatment Discrimination Based on Retaliation under the
          LEDL (as Amended) against CI

123.      Ms. Hatty states a cause of action of unlawful disparate treatment discrimination based on

retaliation under the LEDL and La. Rev. Stat. Ann. § 51:2256 et seq. against CI.

124.      Under the LEDL, no employer may discriminate against an employee based on her sex.

La. Rev. Stat. Ann. § 23:332 et seq. Likewise, under La. Rev. Stat. Ann. § 51:2256 et seq., no

employer may “retaliate . . . in any manner against a person because he has opposed a practice

declared unlawful under [the LEDL].” Louisiana’s employment anti-discrimination statute is


                                                  19
       Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 20 of 30




modeled after Title VII, and therefore analysis under the two statutes is functionally identical. See

e.g., Alderman v. Great Atl. & Pac. Tea Co., Inc., 332 F.Supp.2d 932, 936 (E.D. La. 2004) (noting

“[b]ecause of its doctrinal similarity to Title VII, and the related social goals of both statutes,

Louisiana courts routinely look to Title VII to interpret the LEDL”).

125.    Accordingly, for all the reasons stated throughout this complaint, and specifically

incorporating the analysis of plaintiff’s claims of unlawful disparate treatment retaliation under

Title VII against CI, CI’s conduct likewise violates the LEDL and Section 51:2256, and CI is liable

to Ms. Hatty for all her damages arising from CI’s unlawful retaliation, including but not limited

to back pay, front pay or reinstatement, compensatory damages, non-compensatory damages, Ms.

Hatty’s reasonable attorney’s fees and actual costs incurred in this action, and all other appropriate,

legal and equitable relief.

E.      Sex-Based Pay Disparity in Violation of the Equal Pay Act against CI

126.    Ms. Hatty states a cause of action for unlawful sex-based pay disparity against CI under

the Equal Pay Act.

127.    The Equal Pay Act is a component of the Fair Labor Standards Act and prohibits an

employer from paying a woman less than a man for equal work. 29 U.S.C. § 206(d)(1). A plaintiff

establishes a prima facie case for pay-disparity under the EPA by showing “she held the same

position as [a man] did . . . and that she was paid less than they were.” Lindsley v. TRT Holdings,

Inc., 984 F.3d 460, 467 (5th Cir. 2021). Alternatively, a plaintiff establishes a prima facie case by

showing “1) the defendant is an employer that is subject to the Equal Pay Act; 2) the plaintiff

worked ‘in a position requiring equal skill, effort, and responsibility under similar working

conditions’; and 3) that the defendant paid the plaintiff ‘less than the employee of the opposite sex

providing the basis for the comparison.’” Herster v. Bd. of Supervisors of Louisiana State Univ.,



                                                  20
       Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 21 of 30




72 F.Supp.3d 627, 640 (M.D. La. 2014) (citing Phillips v. TXU Corp., 194 Fed. Appx. 221, 224

(5th Cir. 2006)). An employer who willfully violates the EPA is liable to the plaintiff for up to

three years of differential wages prior to the date the plaintiff commences suit. 29 U.S.C. § 255(a).

An employer who violates the EPA owes the plaintiff her back wages equal to the difference

between the wages she was paid versus what the employer paid men for the same work. Schulte

v. Wilson Indus., Inc., 547 F.Supp. 324, 343 (S.D. Tex. 1982). An employer who willfully violates

the EPA is also liable to the plaintiff for an additional award of liquidated damages equal to the

amount of the back pay award. 29 U.S.C. § 216(b).

128.    In this case, Ms. Hatty was hired by CI in April 2018, and served as both a Marketing

Associate and Director of Marketing and Public Relations. Upon information and belief, Ms.

Hatty’s predecessor in her marketing roles was ZA, who held at one time the title of Director of

Marketing. Upon information and belief, CI actually hired Ms. Hatty as its Marketing Associate

so that it could promote ZA from his Director of Marketing position to a new position. Upon

information and belief, when Ms. Hatty began her work as Marketing Associate, she performed

the identical job duties as did ZA when he was Director of Marketing (Ms. Hatty’s lesser job title,

upon information and belief, was motivated by CI management’s sex-based animus against Ms.

Hatty because she was a woman). Further, in August 2019, CI promoted Ms. Hatty to the position

of Director of Marketing and Public Relations, which was the functionally identical position that

ZA previously held as Director of Marketing (with the exception that Ms. Hatty, as the Director

of Marketing and Public Relations, held even greater responsibilities than did ZA).

129.    However, Chief Operating Officer MP later told Ms. Hatty that ZA was paid $80,000 per

year in salary for the same marketing work that Ms. Hatty performed during her entire employment

at CI. Likewise, ZA personally told Ms. Hatty he was paid significantly more than her for identical



                                                 21
       Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 22 of 30




work.

130.    Likewise, CI replaced Ms. Hatty with BI (or effectively replaced Ms. Hatty with BI by

assigning all of her responsibilities to him), and, upon information and belief, CI paid BI

significantly more than it paid Ms. Hatty to perform her identical work.

131.    Upon information and belief, Ms. Frost, as CI’s human resources manager, actually knew

that CI’s pay disparity violated the EPA, but Ms. Frost and CI persisted in their course of conduct

anyway.

132.    Accordingly, CI is liable, both directly and vicariously through their owners, managers,

and employees, for all actual and statutory damages suffered by Ms. Hatty resulting from CI’s

unlawful pay disparity, including differential back pay equal to the wages or salary CI actually

paid to Ms. Hatty’s male comparators in this case, and an additional award of liquidated damages

equal to the amount of that back pay award, along with Ms. Hatty’s reasonable attorney’s fees and

actual costs incurred in this action, and all other appropriate, legal and equitable relief.

F.      Unlawful Disparate Treatment Discrimination Based on Retaliation Under the
        Equal Pay Act against CI

133.    Ms. Hatty states a cause of action for unlawful retaliation for making protected complaints

regarding sex-based pay disparity against CI under the Equal Pay Act.

134.    Because the EPA is a component of the FLSA, an employer is prohibited from retaliating

against an employee for complaining about unequal pay. 29 U.S.C. § 215(a)(3). A complaint may

be made orally (as opposed to in writing) so long as the “recipient has been given fair notice that

a grievance has been lodged and does, or should, reasonably understand the matter as part of its

business concerns.” Kasten v. Saint-Gobain Performance Plastics Corp., 563 U.S. 1, 14 (2011).

In the federal Fifth Circuit, a plaintiff lodges a protected complaint under the FLSA when “a

reasonable employer [would] understand it, in light of both content and context, as an assertion of


                                                  22
       Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 23 of 30




rights protected by the [FLSA] and a call for their protection.” Starnes v. Wallace, 849 F.3d 627,

632 (5th Cir. 2017). An employer who terminates an employee in retaliation for her protected

complaint under the FLSA remains liable for the employee’s compensatory damages, including

uncapped “compensation for emotional distress that is typically available for intentional torts like

retaliatory discharge.” Pineda v. JTCH Apartments, L.L.C., 843 F.3d 1062, 1064 (5th Cir. 2016).

Pineda also includes dicta suggesting that uncapped punitive damages are also available against

an employer who willfully retaliates against an employee under the FLSA. Pineda, 843 F.3d at

1064 (noting with approval that in the Seventh Circuit “[c]ompensation for emotional distress, and

punitive damages, are appropriate for intentional torts such as retaliatory discharge”).

135.    In this case, Ms. Hatty was terminated within four (4) hours of making a protected

complaint to Ms. Frost on June 3, 2020 regarding the sex-based pay disparity. Ms. Frost is the

long-time human resources manager of CI. Upon information and belief, Ms. Frost actually

understood Ms. Hatty’s complaint that ZA and BI were paid more than her in her same position,

“in light of both content and context,” as an assertion of a complaint under the Equal Pay Act and

FLSA that CI was unlawfully paying men more than Ms. Hatty for identical work. Ms. Frost

became hostile immediately after Ms. Hatty made her complaint, told Ms. Hatty that Frost would

discuss the matter with Dr. Hernandez, and then ended the meeting. Upon information and belief,

Ms. Frost did report all of Ms. Hatty’s protected complaints to Dr. Hernandez, and together Frost

and Hernandez decided to retaliate against Ms. Hatty for making the complaints by terminating

her. Then, four hours after Ms. Hatty’s initial meeting with Frost, Ms. Frost summoned Ms. Hatty

back to her office and summarily terminated her, tacitly admitting that the termination was in fact

solely in retaliation against Ms. Hatty because of her protected complaints.

136.    Accordingly, CI is liable, both directly and vicariously through their owners, managers,



                                                23
       Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 24 of 30




and employees, for all actual and statutory damages suffered by Ms. Hatty resulting from the

retaliatory discharge, including lost back wages, lost front wages or reinstatement, an additional

award of liquidated damages equal to the award of lost wages, compensatory damages, non-

compensatory damages, and punitive damages, along with Ms. Hatty’s reasonable attorney’s fees

and actual costs incurred in this action, and all other appropriate, legal and equitable relief.

G.      Interference of Rights and Retaliation under the Family Medical Leave Act against
        CI

137.    Ms. Hatty states a cause of action for unlawful interference of her rights and retaliation

under the Family Medical Leave Act against CI.

138.    The Family and Medical Leave Act requires an employer to provide a covered employee

with up to 12 weeks of medical leave in a 12-month period related to any serious health condition

or because the employee is required to care for a child who suffers from a serious health condition,

see 29 U.S.C. § 2612(a)(1)(C) and (D), and to reinstate the employee to her former position when

she returns. 29 U.S.C. § 2614(a)(1)(A). Likewise, an employer is prohibited from “interfer[ing]

with . . . any right” under the FMLA. 29 U.S.C. § 2615(a) et seq., or from retaliating against an

employee who opposed or made protected complaints under the FMLA. An employer who

interferes with an employee’s rights under the FMLA or retaliates against an employee for

engaging in protected complaints under the FMLA owes the employee lost back wages, lost front

wages, interest, an additional award of liquidated damages in the amount of the lost wage award,

other equitable relief including reinstatement or promotion, and plaintiff’s reasonable attorney’s

fees and litigation costs incurred in the matter. 29 U.S.C. § 2617(a)(1) et seq.

139.    Here, Ms. Hatty developed a serious health condition requiring treatment—specifically,

pneumonia presumably stemming from her COVID-19 infection—and temporarily could not

perform her duties. Ms. Hatty’s daughter also developed a serious health condition— presumably


                                                  24
       Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 25 of 30




stemming her COVID-19 infection—and Ms. Hatty was required to miss work to care for her

daughter. Ms. Hatty gave these facts to CI management; Dr. Hernandez concurred in Ms. Hatty’s

diagnosis; and CI management approved Ms. Hatty’s two weeks of medical leave. While away

on leave, management re-assigned Ms. Hatty’s duties to her male colleague, BI. When Ms. Hatty

returned from leave, Ms. Frost refused to reinstate Ms. Hatty to her former job responsibilities and

constructively demoted her to an unspecified, mostly manual labor position, wherein Ms. Frost

required Ms. Hatty to clean the office and picking up Ms. Frost’s lunch. When Ms. Hatty

complained on the morning of June 3, 2020 that management had replaced her with BI, Ms. Frost

and Dr. Hernandez immediately terminated her employment, and admitted doing so because of

Ms. Hatty’s complaint. Because Ms. Frost was CI’s long-time human resources manager, in light

of both the content and context of Ms. Hatty’s complaint, Ms. Frost actually knew that Ms. Hatty

was lodging a protected complaint under the FMLA for interference of her rights to reinstatement,

and Ms. Frost and Dr. Hernandez actually terminated Ms. Hatty in retaliation for making that

complaint.

140.    Accordingly, CI is liable, both directly and vicariously through their owners, managers,

and employees, for all actual and statutory damages suffered by Ms. Hatty resulting from their

unlawful interference of Ms. Hatty’s FMLA rights and in retaliating against Ms. Hatty for lodging

a protected complaint opposing that interference, including Ms. Hatty’s lost back wages, lost front

wages, interest, an additional award of liquidated damages in the amount of the lost wage award,

other equitable relief including reinstatement or promotion, and plaintiff’s reasonable attorney’s

fees and litigation costs incurred in the matter. 29 U.S.C. § 2617(a)(1) et seq.

H.      Unlawful Failure to Pay Overtime Wages in Violation of the Fair Labor Standards
        Act against CI

141.    Ms. Hatty states a cause of action for unlawful failure to pay overtime wages against CI


                                                25
       Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 26 of 30




under the Fair Labor Standards Act.

142.    Under the Fair Labor Standards Act, a covered employer is required to pay an hourly

employee overtime wages at the rate of 1.5 times the employee’s regular rate of pay for each hour

over 40 worked in a weekly pay period. 29 U.S.C. § 207(a) et seq. An employer who fails to pay

an employee 1.5 times her regular rate of pay for each overtime hour worked owes the employee

the lost value of these unpaid wages, doubled as liquidated damages unless the employer proves it

acted in good faith. Black v. SettlePou, P.C., 732 F.3d 492, 501 (5th Cir. 2013) (citing 29 U.S.C.

§ 216(b) (regarding overtime wages specifically).

143.    Here, there is no question that CI is a covered employer under so-called “enterprise

coverage” because Children’s International took in more than $500,000 in revenue during the years

of Ms. Hatty’s employment. Alternatively, Children’s International is also a covered employer

under so-called “individual coverage” because Ms. Hatty had “regular contact with [interstate]

commerce, no matter how small[.]” Sobrinio v. Med. Ctr. Visitor's Lodge, Inc., 474 F.3d 828, 829

(5th Cir. 2007). Specifically, Ms. Hatty posted CI’s marketing content to the Internet to be viewed

by users inside and outside of Louisiana; Ms. Hatty telephoned vendors and other people related

to her marketing and public relations work who were physically located outside of Louisiana; Ms.

Hatty purchased goods and services from vendors outside Louisiana to be used at various CI public

relations events; and Ms. Hatty accessed the Internet and computers outside Louisiana for the

purpose of performing research, sending and receiving email, and carrying out her day to day

responsibilities as a Marketing Associate and Director of Marketing and Public Relations.

144.    Alternatively, even had CI paid Ms. Hatty on a salary basis, Ms. Hatty was a non-exempt

worker because, for at least during her employment after January 1, 2020, Ms. Hatty was not paid

sufficient salary to be considered exempt; and, prior to January 1, 2020, Ms. Hatty did not perform



                                                26
       Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 27 of 30




the sort of managerial or discretionary duties required to be considered exempt. Specifically, while

Ms. Hatty exercised significant skill attendant to her professional marketing and public relations

duties, Ms. Hatty was not authorized to, and did not, create management policies at CI, affect CI’s

business operations to a substantial degree, commit CI to financial obligations without prior

approval from management, deviate from existing CI policies without prior approval from

management, and so on and so forth. Likewise, CI decision-makers did not consider Ms. Hatty,

either organizationally or practically, as a member of management or a person authorized to use

discretion on matters of significant importance or concern to the business.

145.    At the time of termination Ms. Hatty was paid approximately $17.10 per hour and averaged

at least five hours of overtime per week throughout her entire employment. Nevertheless, CI failed

to pay Ms. Hatty any wages whatsoever when she worked more than 40 hours in a week.

146.    Accordingly, based on these figures, CI owes Ms. Hatty unpaid overtime pay for

approximately 111 work weeks, at five hours of overtime per week, for a total of 555 overtime

hours, at the rate of 1.5 times Ms. Hatty’s actual rate of pay for each hour of unpaid overtime.

147.    Finally, after Ms. Hatty was terminated, she contacted Ms. Frost and requested access to

her weekly timecards on the Paylocity cloud-based platform to confirm exactly how many

uncompensated overtime hours she had worked. Ms. Frost eventually granted the access, but it

was immediately obvious to Ms. Hatty that management (whether before or after her termination)

has altered Ms. Hatty’s pay records to reflect that she worked exactly 40 hours per week throughout

her employment even though Ms. Hatty rarely (if ever) worked exactly 40 hours in a work week.

148.    Accordingly, upon information and belief, and based on the facts and circumstances as Ms.

Hatty currently understands them, plaintiff asserts that management has purposefully spoliated Ms.

Hatty’s overtime pay evidence to prevent her from obtaining it in this case. Under Fed. R. Civ. P.



                                                27
     Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 28 of 30




37(e)(2), a defendant who intentionally destroys evidence to prevent the opposing party from

obtaining it is liable for sanctions up to and including an adverse jury instruction or default

judgment as a matter of law, and Ms. Hatty reserves her right to request that relief at the appropriate

time in this case.

                                         JURY DEMAND

        Ms. Hatty demands a trial by jury on all issues and causes of action in this matter.

                                     PRAYER FOR RELIEF

        WHEREFORE, plaintiff Bridget Hatty prays that her complaint be deemed good and

sufficient; that it summons be served upon defendant Children’s International, L.L.C.; and, after

due proceedings are had, that judgment be entered in favor of plaintiff and against defendant (1)

declaring that defendant did intentionally fail to pay plaintiff the overtime wages she was due, and

did discriminate and retaliate (as the case may be) against plaintiff based on her sex, protected

complaints, and the exercise of her rights under Title VII, the LEDL, the Equal Pay Act, and the

FMLA, (2) awarding plaintiff the legal relief she is due with respect to plaintiff’s federal and state-

law claims, up to and including lost back wages, lost front wages, compensatory damages, non-

compensatory damages, reasonable attorney’s fees, litigation costs, statutory damages and punitive

damages under Title VII, liquidated damages and punitive damages under the EPA, and liquidated

damages under the FMLA; and (3) all other legal and equitable relief to which plaintiff may be

entitled.




                                                  28
Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 29 of 30




                              Respectfully submitted:

                              /s/ Kevin S. Vogeltanz
                              Kevin S. Vogeltanz, TA (Bar #32746)
                              The Law Office of Kevin S. Vogeltanz, LLC
                              823 Carroll Street, Suite A / Mandeville, LA 70448
                              Telephone: (504) 275-5149
                              Facsimile: (504) 910-1704
                              Email: vogeltanz@gmail.com

                              Counsel for Bridget Hatty




                                29
DocuSign Envelope ID: 73CE76B6-8ACF-45E1-A002-36D985EBA6D8
                  Case 2:21-cv-00609-MLCF-MBN Document 1 Filed 03/26/21 Page 30 of 30




                                     IN THE UNITED STATES DISTRICT COURT
                                    FOR THE EASTERN DISTRICT OF LOUISIANA

            BRIDGET HATTY

                             Plaintiff,

                    v.                                              CIVIL ACTION NO. PENDING
            CHILDREN’S INTERNATIONAL, L.L.C.

                             Defendant.


                                          DECLARATION OF BRIDGET HATTY

                     I, Bridget Hatty, am over the age of 18 years, and declare under penalty of perjury pursuant

            to 28 U.S.C. § 1746 that the foregoing facts and true and correct to the best of my knowledge and

            recollection:

            1.       I am the named plaintiff in the lawsuit Hatty v. Children’s International, L.L.C.., soon to

            be filed in the United States District Court for the Eastern District of Louisiana.

            2.       I authorized my attorney, Kevin S. Vogeltanz, to file the original Complaint in this matter

            and to assert all of the causes of action included therein.

            3.       I verify that, at the time of its filing, each allegation of the Complaint was true and correct

            to the best of my knowledge and recollection.

                     I declare under penalty of perjury that the foregoing is true and correct to the best of my

            knowledge and recollection. Executed this March 25, 2021.




                                                                    Bridget Hatty
